DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
In the amendment dated 4/1/2021, the following has occurred: Claim 1 has been amended; Claims 9 has been canceled. In the amendment dated 3/3/2021 claims 7-12 were added.
Claims 1-8 and 10-12 are pending, claim 2 being withdrawn. Claims 1, 3-8, and 10-12 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US 2011/0200916 to Morinaga) in view of Tsuchida (US 2018/0159145 to Tsuchida et al.), in further view of Igarashi (US 2003/0108481 to Igarashi et al.) and/or Uchida (US 2019/0030514 to Uchida et al.).
	Regarding Claims 1, 4-6, 8, and 10-11, Morinaga teaches:
a method of forming agglomerated particles comprising a catalyst 21 formed on a carbon support 11 with an ionomer 31 functioning as a binder and conductive agent that improves the catalyst efficiency (paras 0012, 0049, etc.)
wherein the ionomer includes Nafion®, a well-known fluororesin (para 0049)
wherein the particle size of this mixture is 30 to 50 nm using a direct observation of an SEM, such that the carbon particles must be smaller than this range (see para 0069)
wherein the carbon support is not explicitly specified, nor is the method of impregnating the carbon support with platinum, such that one of ordinary skill in the art would have looked to conventions and common methods in the art for doing so
	Although Morinaga does not explicitly teach the impregnation method or the particular particles used, it was well-known to use impregnation methods by adding carbon black (a conventional support) to a solution with a platinum/catalyst compound and forming the catalyst particles on the support. Tsuchida, for example teaches that the carbon material in a similar carbon-supported catalyst is selected from e.g. carbon black (para 0055). Tsuchida further teaches pH adjustment of the impregnation solution using an acid such as nitric acid (paras 0066-0068), followed by an acid treatment step using e.g. nitric acid to adjust the pH of the solution containing the supported metal particle to 1 to 2 (para 0087). It was further known in the art that conventional, commercially available carbon blacks included 2/g or less (see abstracts of Igarashi and Uchida) and diameters of 10-20 nm (see abstract of Igarashi and para 0027 of Uchida). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art to select a carbon black conventionally used in the art, including one with a BET surface area of 500 m2/g or less and a diameter of 10-20 nm, since those are attested to as conventional in the art and would be commercially available for use in building a fuel cell. Given that Morinaga suggests a similar range for the size of the particle containing ionomer, catalyst, and carbon agglomerated together, such carbon blacks would have been an obvious choice for one of ordinary skill in the art looking to approximate Morinaga’s examples. It further would have been obvious to adjust the solution of the supported catalyst to an acidic pH with nitric acid, as suggested by Tsuchida and otherwise known in the art to improve platinum utilization on composite particles because the acidic conditions functionalize the surface of the carbon. 
	Morinaga further teaches:
ionomer/carbon ratios of roughly 1.25 (see Fig. 6)
	Given that the prior art renders obvious a “D” of roughly 20 nm, an “A” of 1 to 2, and an I/C ratio of 0.5-1.25, the left-hand side of the claimed inequality yields a value of roughly 25, and thereby satisfying the claimed inequality.
	Regarding Claims 3 and 7, Tsuchida renders obvious:
acid treatment to improve surface features of the support (abstract, etc.)
use of nitric acid (paras 0066-0068, 0087)
	Regarding Claim 12, Morinaga in view of Tsuchida renders obvious:
the catalyst layer obtained by drying the suspension with an adjusted/treated pH

Response to Arguments
The arguments submitted 4/1/2021 have been considered but do not place the application in condition for allowance at least because the search and consideration undertaken in view of the RCE has led to new rejections relying on new prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723